NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TIMOTHY CRAYTON,                                No.    17-15637

                Plaintiff-Appellant,            D.C. No. 5:15-cv-03900-BLF

 v.
                                                MEMORANDUM*
RANDY GROUNDS, Warden, Warden,
Retired; W. L. MUNIZ, Warden, Successor,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                          Submitted September 12, 2018**

Before:      LEAVY, HAWKINS, and TALLMAN, Circuit Judges.

      Timothy Crayton, a California state prisoner, appeals pro se from the district

court’s summary judgment for failure to exhaust administrative remedies in his 42

U.S.C. § 1983 action alleging Eighth Amendment claims. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. Furnace v. Sullivan, 705 F.3d 1021,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1026 (9th Cir. 2013). We affirm.

      The district court properly granted summary judgment because Crayton

failed to exhaust administrative remedies or raise a genuine dispute of material fact

as to whether administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 90 (2006) (the Prison Litigation Reform Act

requires “proper exhaustion,” which means “using all steps that the agency holds

out, and doing so properly (so that the agency addresses the issues on the merits)”

(citation and internal quotation marks omitted)); Griffin v. Arpaio, 557 F.3d 1117,

1120 (9th Cir. 2009) (“[A] grievance [only] suffices if it alerts the prison to the

nature of the wrong for which redress is sought” (citation and internal quotation

marks omitted)).

      We reject as unsupported by the record Crayton’s contentions that

defendants should be sanctioned for misconduct regarding discovery.

      Crayton’s motion to supplement the record (Docket Entry No. 13) is granted.

      AFFIRMED.




                                           2                                    17-15637